Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Walter Frank	on 2/1/2022.

The application has been amended as follows: 

IN THE CLAIMS:


Claims 1 to 41. (Cancelled). 

42.  (New)   A method for treating a seizure in a mammal in need thereof comprising administering to the mammal in need thereof therapeutically effective amounts of gymnema sylvestre, commiphora mukul, curcuma longa, camellia sinensis, emblica officinalis, and terminalia chebula to effectively treat the seizure in said mammal in need thereof.
43. (New)  A method according to claim 42, wherein the therapeutically effective amounts of gymnema sylvestre, commiphora mukul, curcuma longa, camellia sinensis, emblica officinalis, and terminalia chebula are present in a nutrient composition.
44.  (New)  A method according to claim 42, wherein one or more of seizure frequency, seizure intensity or seizure duration is ameliorated as compared to the mammal’s pre-treatment levels.
45.  (New)  A method according to claim 43, wherein the nutrient composition is in granular form or powder form.
46.  (New)  A method according to claim 43, wherein the nutrient composition is administered orally.
47.  (New) A method according to claim 43, wherein the nutrient composition is administered with an edible food carrier or incorporated directly into a food.
48.  (New)  A method according to claim 43, wherein the nutrient composition is combined with a liquid vehicle for oral consumption by the mammal.
49.  (New)  A method according to claim 43, wherein the nutrient composition further comprises an amino acid composition comprising one or more amino acids.
50.  (New)  A method according to claim 49, wherein the amino acid composition comprises a whey protein isolate.

52.  (New)  A method according to claim 43, wherein the nutrient composition further comprises L-taurine and L-theonine.
53.  (New)  A method according to claim 43, wherein the nutrient composition further comprises at least one copper containing compound.
54.  (New)  A method according to claim 53, wherein the copper compound further comprises at least one metal containing compound, wherein the metal is selected from the group consisting of calcium, magnesium, zinc, selenium, manganese, chromium, and molybdenum.
55.  (New)  A method according to claim 43, wherein the nutrient composition further comprises at least one vitamin.
56.  (New)  A method according to claim 55, wherein the at least one vitamin is selected from the group consisting of vitamin A, vitamin B-1, vitamin B-2, vitamin B-3, vitamin B-5, vitamin B-6, vitamin B-7, vitamin B-9, vitamin B-12, vitamin C, vitamin D-3, and vitamin E.  
57.  (New)  A method according to claim 43, wherein the nutrient composition further comprises at least one protein source.

59.  (New)  A method according to claim 42, wherein the mammal is a human.



The following is an examiner’s statement of reasons for allowance:     the closest prior art is CN 101439171 which teaches that turmeric is known to treat epilepsy but it does not teach that the other claimed components are known for the same purpose, namely, epilepsy or seizures in general.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655